Citation Nr: 1142490	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for left eye melanoma, to include as due to Agent Orange exposure and asbestos exposure.

3.  Entitlement to service connection for blindness in both eyes, to include as due to Agent Orange exposure and asbestos exposure.

4.  Entitlement to service connection for removal of the lymph nodes, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for colon cancer, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for chloracne.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for boils in the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 and June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO) and a Board remand.

The Board denied the Veteran's claim of entitlement to service connection for left eye melanoma by a December 21, 2006 decision.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  Based on an April 2008 Joint Motion for Remand (Joint Motion), the Court remanded the issue of entitlement to service connection for left eye melanoma for additional reasons and bases and additional development in compliance with the Joint Motion.  An April 2009 letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.

With regard to the Veteran's claim for entitlement to service connection for diabetes mellitus, in its December 2006 decision, the Board notified the Veteran that his claim was subject to a stay on the adjudication of cases affected by the decision of the Court in Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Veteran was told that once the Haas stay was finally resolved, the stay would be lifted, and his claim would be promptly adjudicated.  In January 2009, the appeal was resolved.  Later that month, with the resolution of the appeal, VA lifted the stay on the adjudication of cases affected by the Haas litigation.  Thus, the Board is now able to proceed with consideration of the Veteran's appeal of the issue of entitlement to service connection for diabetes mellitus.

The Veteran submitted additional evidence to the Board in May 2011 without a waiver of RO consideration, which includes a May 1968 letter from C.C.A., the Commanding Officer of the USS JAMES C. OWENS.  This evidence was not of record at the time of the most recent supplemental statement of the case, and thus has not been considered by the RO.  Although this evidence has not yet been reviewed by the RO, the Board's consideration of the evidence does not prejudice the Veteran in this case.  The Veteran submitted the letter to support his argument that he set foot in Vietnam during his service aboard the USS JAMES C. OWENS to show that he was exposed to Agent Orange.  As the Board concludes, as discussed in greater detail below, that the evidence shows that the Veteran set foot in Vietnam, and was thus exposed to Agent Orange, the Board's consideration of this evidence prior to RO consideration of the evidence does not prejudice the Veteran.  Accordingly, the Board will proceed to adjudicate this appeal.

The issues of entitlement to service connection for blindness in both eyes, entitlement to service connection for removal of lymph nodes, entitlement to service connection for colon cancer, entitlement to service connection for chloracne, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for boils in the ears are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II. 

2.  The Veteran is presumed to have been exposed to Agent Orange during active military service.

3.  Left eye myeloma is not shown to be related to the Veteran's military service, or to any incident therein, to include exposure to Agent Orange and/or asbestos.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Left eye myeloma was not incurred in or aggravated by active military service and may not be presumed to have been so incurred, to include as due to exposure to herbicide agents and/or asbestos during active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to service connection for left eye myeloma, VA has met all statutory and regulatory notice and duty to assist 

provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a May 2011 readjudication of the Veteran's claim, letters dated in May 2003, January 2005, October 2007, and August 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The Veteran's service treatment records, service personnel records, Social Security Administration records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA did not provide the Veteran with a medical examination with regard to his claim, none was required in this case because there is no medical evidence of left eye myeloma in service.  In addition, there is no competent evidence that indicates that the Veteran's current left eye myeloma may be associated with active duty service, Agent Orange exposure, or asbestos exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination was not warranted in this case.  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that his current diabetes mellitus, type II, and left eye myeloma are related to his active duty service, to include as due to exposure to Agent Orange.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: chloracne or other acneform disease consistent with chloracne; type II diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships 

operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  

I.  Diabetes Mellitus, Type II

The Veteran contends that his current diabetes mellitus, type II, is related to his service.  Specifically, the Veteran alleges that his diabetes mellitus, type II, is due to inservice exposure to herbicide agents during active military service. 

As noted above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Diabetes mellitus, type II, is deemed associated with herbicide exposure, under VA law.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309. 

The Veteran's service treatment records are negative for any diagnoses of diabetes mellitus, type II.  The first post-service medical evidence of record showing a diagnosis of diabetes mellitus, type I, is an October 2002 VA examination report.

In October 2002, the Veteran underwent a VA examination.  The Veteran reported that diabetes was diagnosed approximately two years before.  He complained of symptoms, including polydipsia and polyuria.  He denied ketoacidosis or hypoglycemic reaction.  His treatment included a controlled diet.  Fasting sugar was 138.  The diagnosis was "[d]iabetes mellitus as likely as not related to exposure to Agent Orange."

VA treatment records from November 2002 through December 2003 reflect diagnoses of and treatment for diabetes.  A February 2003 record notes that the Veteran's sugar was staying above 130 at home.  The diagnosis was diabetes mellitus, on diet alone.  A March 2003 record notes that the Veteran did not have retinopathy associated with his diabetes.  In April 2003, the Veteran's glucose was 155.  Metformin was prescribed, and the Veteran was instructed to limit carbohydrates.  An October 2003 treatment record indicates that the Veteran was taking Metformin for his diabetes.  The Veteran reported a four-year history of diabetes and stated that he was exposed to Agent Orange indirectly by working in an area where it was sprayed.  The diagnosis was diabetes mellitus, possibly related with Agent Orange exposure.  A December 2003 treatment record reveals that the Veteran was undergoing nutrition counseling to treat his diabetes mellitus.  A November 2003 laboratory test showed a glucose reading of 95.

During a September 2004 hearing before the Board, the Veteran testified that he served onboard the USS JAMES C. OWENS in 1967 and 1968.  He reported that he worked as a boiler tender in the fire room, and that the air in the fire room was piped in from above.  He stated that the USS JAMES C. OWENS pulled to port in Cam Ranh Bay, and that he went on liberty in Vietnam.  He stated that he physically went on shore during liberty.  He reported that he developed diabetes mellitus, type II, right after service, and recalled seeing a doctor who told him that he was on the verge of diabetes at that time.  He explained that he ignored it for several years, and that he was eventually diagnosed five or six years before.  

In February 2005, the Veteran submitted a statement and photos, which he reportedly showed his ship entering Cam Ranh Bay and which also showed his ship docked in Cam Ranh Bay.

VA treatment records from September 2004 through March 2005 reflect continued diagnoses of and treatment for diabetes mellitus.  In March 2005, the Veteran reported that his blood sugar ranged between 110 and 120.  The diagnosis was diabetes mellitus, type II.

In a January 2005 statement, the Veteran reported that he believed that his ship was ported or anchored off the coat in Cam Ranh Bay.  In a July 2007 statement, the Veteran reported that his ship was docked in Cam Ranh Bay, and that he was on land in Vietnam.  In a November 2007 statement, the Veteran stated that, while serving onboard the USS JAMES C. OWENS, he went on liberty in Vietnam between December and February, but that he could not remember the exact date.  In April 2008, he submitted additional photographs of himself onboard the USS JAMES C. OWENS at Cam Ranh Bay.

VA treatment records from September 2008 through November 2009 reveal continued diagnoses of and treatment for diabetes mellitus, type II.  A June 2009 treatment record notes a serum glucose level of 152.  An August 2009 treatment record reveals a glucose reading of 150.  The diagnosis was diabetes mellitus, type II.

Deck logs from the USS JAMES C. OWENS received by the RO in May 2009 reveal that the USS JAMES C. OWENS entered Vietnam hostile fire area in March 1968, and proceeded to Cam Ranh Bay in April 1968.  The records also show that the USS JAMES C. OWNES anchored in Cam Ranh Bay in April 1968.  

In May 2011, the Veteran submitted a letter dated in May 1968, which was written to the "OWENS family" by its Captain, C.C.A.  The letter states that "[a] break in our gunline duties permitted OWENS to make a port visit to Cam Ranh Bay, South Vietnam.  Although our stay in Cam Ranh Bay was a fleeting six hours, dungaree liberty allowed two thirds of our crew their opportunity to set foot in Vietnam."

The medical evidence of record shows that diabetes mellitus, type II, has been consistently diagnosed since October 2002.  As such, if the Veteran is found to have served in the Republic of Vietnam during the Vietnam era, service connection for diabetes mellitus, type II, is warranted.  See 38 C.F.R. § 3.309(e). 

The Veteran contends that during his active duty service in 1968, his ship, the USS JAMES C. OWENS, docked in Cam Ranh Bay, South Vietnam.  He alleges that, 

while the ship was docked in Cam Ranh Bay, he went on liberty and set foot in Vietnam.  The RO obtained the deck logs for the USS JAMES C. OWENS, which show that the ship entered Cam Ranh Bay in April 1968, and that it anchored there.  The Veteran submitted a May 1968 letter from the Commanding Officer of the USS JAMES C. OWENS, which notes that two thirds of the crew "set foot in Vietnam" while the ship was in Cam Ranh Bay.

The Veteran's service personnel records are negative for any indication that he went to Vietnam.  Although the Veteran's service personnel records do not confirm that he was in Vietnam during his active duty service, the Board finds the Veteran's statements that he was in Vietnam while on liberty from the USS JAMES C. OWENS while anchored in Cam Ranh Bay, South Vietnam, to be credible.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous evidence, although that alone may not bar a claim for service connection).  The Veteran's statements have been consistent throughout the course of his appeal and, although they are not corroborated by his service personnel records, they are substantiated by deck logs and the May 1968 letter from C.C.A.  As such, the preponderance of the evidence of record shows that the Veteran was exposed to Agent Orange during active military service. 

Accordingly, applying the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus, type II.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left Eye Myeloma

The Veteran is seeking service connection for left eye myeloma.  In statements and during his September 2004 hearing before the Board, the Veteran stated his belief that his left eye myeloma was related to service, to include Agent Orange exposure and asbestos exposure.  As previously discussed, the evidence shows that the Veteran set foot in Vietnam during his active duty service; therefore, exposure to Agent Orange is presumed.  The Veteran also contends that he was exposed to 

asbestos during active duty service.  He alleges that, in 1965 while stationed aboard the USS MACDONOUGH, he had to re-asbestos steam lines and blowers and that asbestos dust was blowing heavy in the air.  He also argues that he was exposed to asbestos while working in the fire room as a boiler tender aboard the USS JAMES C. OWENS. 

Historically, the Veteran served in the U.S. Navy from June 1965 to June 1969.  His report of separation, Form DD 214, notes his inservice specialty as a fireman. 

The Veteran's service treatment records are silent as to any complaints of or treatment for left eye myeloma.  A June 1965 entrance examination reflects that the Veteran's eyes were normal.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  The Veteran's June 1969 separation examination also reflects that his eyes were normal.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  The Veteran's service personnel records reflect that he served onboard the USS MACDONOUGH and the USS JAMES C. OWENS.

Private medical treatment records from B.R. Eye Center dated from December 1997 through February 2003 reveal that left eye myeloma was first diagnosed in February 2003.  Private medical treatment records from J.P., M.D. dated from May 2000 through February 2003 reveal a diagnosis of left eye myeloma in February 2003.

A February 2003 private medical treatment letter from R.D., M.D. reflects a diagnosis of left eye choroidal melanoma and diplopia.  The letter notes that the Veteran reported that he had no trouble with his eyes in the past.  He reported that he recently awoke with some double vision in the left eye.

VA treatment records from February 2003 through March 2005 reveal diagnoses of and treatment for left eye myeloma.  A February 2003 record reflects that the Veteran brought in a medical report that showed that he had a choroid melanoma of his left eye.  The diagnosis was retinal melanoma.  Another February 2003 record diagnosed large choroidal melanoma with secondary diplopia.  In an October 2003 

treatment record, the Veteran reported that he was exposed to Agent Orange indirectly by working in an area where it was sprayed.  There was a history of postoperative melanoma of the left eye, which was operated on at Duke University, resulting in blindness in the left eye.  The diagnosis was status post melanoma of the left eye with blindness.  The treatment record stated that "relation with Agent Orange is not known at this time."  

Private treatment records from Duke University dated April 2003 through May 2005 reflect diagnoses of and treatment for left eye choroidal myeloma.  An April 2003 record reflects that the Veteran first noted double vision in the left eye in February 2003 and presented to a local vision center that same month when the double vision had not improved.  At that time, he was diagnosed with a mass in his eye.  Subsequently, a local ophthalmologist and VA centers diagnosed choroidal melanoma.  The Veteran complained of double vision and occasional blurriness in the left eye without pain.  He also reported numerous subcutaneous nodules on his neck, torso, and arms.  The diagnosis was left choroidal melanoma.  Radiation therapy was recommended.  A radioactive plaque was placed on the left eye in April 2003 and then removed approximately five days later.  

During a September 2004 hearing before the Board, the Veteran testified that, while serving onboard the USS JAMES C. OWENS, he worked as a boiler tender in the fire room.  He contended that he was exposed to asbestos in the fire room, and that all of the air he breathed had to be piped in from above.  With regard to his left eye myeloma, he testified that it had been growing for years, but that it was not found until it became big enough to stop him from seeing.  He stated that it was first diagnosed in February 2003.  He acknowledged that no one told him that his left eye myeloma was related to Agent Orange exposure.  He stated that he can no longer see out of his left eye.  The Veteran also testified that in 1970, a doctor who removed knots from his lymph nodes told him that he was probably going to develop cancer.

In a November 2007 statement, the Veteran reported that, while in the Navy aboard the USS MACDONOUGH, he redid all steam lines and blowers with asbestos.  He noted that he wore a mask to keep from inhaling the dust.  

After a thorough review of the evidence of record, the Board finds that the evidence does not support service connection for left eye myeloma.  There is a current diagnosis of left eye myeloma.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Service treatment records are negative for complaints of or treatment for left eye myeloma.  In addition, although the Veteran noted that he had no idea how long the left eye melanoma had been growing, the Veteran does not contend, and the evidence does not show, that he had symptoms of a left eye myeloma during service.  In that regard, the Veteran also testified that he had lymph nodes removed shortly after discharge, and that his doctor told him that he was probably going to develop cancer.  The Board finds the Veteran's statements to be credible.  Nevertheless, while the Veteran may have had treatment for cancer in his lymph nodes shortly after discharge, there is no evidence that he had or was beginning to develop cancer in his left eye at that time.  Accordingly, the evidence does not reflect inservice incurrence of left eye myeloma.

The medical evidence of record does not show that the Veteran's left eye myeloma is directly related to his active military service.  There is no medical evidence of record which relates the Veteran's left eye myeloma to his active duty service.  Only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, there is no medical evidence of record linking the Veteran's left eye myeloma to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive as the first medical evidence of record for left eye myeloma was in February 2003, over 33 years after the Veteran's period of service ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

As noted, during his September 2004 hearing before the Board, the Veteran testified that he was not sure how long his left eye myeloma had been growing, but that it 

was not found until it became big enough to stop him from seeing.  In addition, the Veteran testified that, in 1970, a doctor who removed knots from his lymph nodes told him that he was probably going to develop cancer.  The Board does not find this testimony to include statements indicating that the Veteran believed that he had symptoms of a left eye myeloma continuously since service discharge.  In that regard, by acknowledging that his left eye myeloma was not found until it became big enough to stop him from seeing, the Veteran implies that he did not know that he had a left eye myeloma, or symptoms thereof, until it was found in February 2003.  The Veteran did not report any symptoms of a left eye myeloma before it was diagnosed in February 2003.  With regard to the Veteran's statement that a doctor in 1970 told him that he was going to develop cancer, this similarly does not indicate that the Veteran had symptoms of left eye myeloma in 1970.  The Joint Motion notes that the Veteran stated "that he received treatment for 'various cancers going back to the 1970s,' shortly after his discharge from service."  While the Veteran discussed having his lymph nodes removed shortly after service discharge, he does not mention treatment for "various cancers."  In short, the Veteran does not contend, and the evidence does not show, that the Veteran had symptoms of a left eye myeloma continuously since service discharge.

The Veteran has also asserted that his left eye myeloma was caused by exposure to Agent Orange during service.  As previously noted, VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: chloracne or other acneform disease consistent with chloracne; type II diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint 

cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 - 27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

As discussed above, exposure to Agent Orange during the Veteran's active duty service is presumed.  However, eye cancer is not among the diseases or disorders eligible for presumptive service connection.  38 C.F.R. § 3.309.  Accordingly, service connection for left eye myeloma on a presumptive basis due to exposure to Agent Orange is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, a review of the Veteran's claims folders fails to reveal any medical evidence whatsoever linking the Veteran's left eye myeloma to Agent Orange exposure during service.  Moreover, during his September 2004 hearing before the Board, the Veteran testified that no doctor had ever told him that his left eye mycloma was due to Agent Orange exposure.  Although the Veteran stated that he believed that his 

left eye myeloma was due to inservice exposure to Agent Orange, as a layman, the Veteran is not competent to offer opinions on medical diagnosis and causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Veteran also contends that his left eye myeloma was caused by asbestos exposure during service.  Specifically, he noted his belief that he was exposed to asbestos while onboard the USS MACDONOUGH.  VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

There is no objective evidence that the Veteran was exposed to asbestos in service.  Service treatment records are negative for asbestos-related disease or any mention of asbestos exposure.  The Veteran's service personnel records reflect that the Veteran's military duties included service as a fireman.  Common materials that may contain asbestos include fire-proofing materials.  

Nevertheless, there is no medical evidence that the Veteran has an asbestos-related disability, as the Veteran maintains a diagnosis of left eye myeloma.  There is no evidence that the Veteran has cancer of the lungs, bronchus, gastrointestinal tract, larynx, pharynx, or urogenital system.  See id.  In addition, there is no medical evidence of record indicating that the Veteran's left eye myeloma is related to asbestos exposure.  The only evidence in the claims file serving to link the Veteran's left eye myeloma to his alleged asbestos exposure during service are the Veteran's own statements.  As previously mentioned, because the Veteran is not a physician, his statements are not competent evidence as to the etiology of any current disorder.  Jandreau, 492 F.3d 1372, 1376-77; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, service connection for left eye myeloma, to include as secondary to inservice Agent Orange exposure or asbestos exposure, is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49 (1990). 


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for left eye myeloma is denied.


REMAND

In its June 2010 Remand, the Board instructed the RO to properly certify the Veteran's claims as to the issues of entitlement to service connection for removal of lymph nodes, blindness in both eyes, colon cancer, choloracne, bilateral hearing loss, tinnitus, and boils in the ears and provide notice to the Veteran and his representative so that the Veteran would be afforded the opportunity to change his representation, request a personal hearing, or submit additional evidence.  Review of the claims file reflects that the RO did not complete a Certification of Appeal (VA Form 8), as instructed.  38 C.F.R. § 19.35 (2011).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claims must be remanded to the RO for compliance with the Board's June 2010 Remand directives.

Accordingly, the case is remanded for the following action:

The RO must properly certify the issues of entitlement to service connection for removal of lymph nodes, blindness in both eyes, colon cancer, choloracne, bilateral hearing 

loss, tinnitus, and boils in the ears by completing a VA Form 8 and notify the Veteran and his representative of such pursuant to 38 C.F.R. §§ 19.35 and 19.36.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


